Citation Nr: 1712784	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  05-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot disability, to include hallux valgus, bunion, Morton's neuroma, peroneal tendonitis, plantar fasciitis, heel spur, metatarsalgia, and callus, to include as secondary to the service-connected left knee disability or diabetes mellitus. 

(The issues of entitlement to increased ratings for the service-connected left knee disability and a total disability evaluation based on individual unemployability, and entitlement to service connection for a right shoulder disability, are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In February 2010 and March 2013, the Veteran testified at Board hearings conducted before two different Veterans Law Judges.  In this regard, the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of Veterans Law Judges.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  A veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In April 2013, the Veteran was notified of the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  He was notified that if he did not respond within the applicable timeframe, it would be assumed that he did not want a third hearing.  The Veteran did not respond within 30 days from the date of notice.  The Board shall proceed accordingly.  This claim was remanded in August 2009, April 2010, October 2013, and in April 2016 for further development.



FINDINGS OF FACT

1.  When resolving the benefit of the doubt in favor of the Veteran, the Veteran's callus of the right foot, also diagnosed variously as Morton's neuroma, metatarsalgia, and/or plantar wart during the appeal period, was caused by, or had its onset in, active service.

2.  The preponderance of the evidence is against a finding that the Veteran's hallux valgus, bunion, peroneal tendinitis, plantar fasciitis, or heel spur was caused or aggravated by service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a callous of the right foot, also diagnosed variously as Morton's neuroma, metatarsalgia, and/or plantar wart during the appeal period, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for hallux valgus, bunion, peroneal tendinitis, plantar fasciitis, or a heel spur, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In that regard, the Veteran received notice of the elements necessary to substantiate his claims both on a direct and secondary basis, in July 2003 and in September 2012.  There has been substantial compliance with the previous remands.  Available requested records were obtained and an adequate medical opinion responsive to the remand directives has been obtained.  The Veteran was also provided with hearings related to his present claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), service connection may also be established by showing continuity of symptoms or the existence of a chronic disease during an applicable presumption period.  38 C.F.R. §  3.303 (b); 38 C.F.R. § 3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Essentially, the Veteran contends that he has suffered from a callus at the bottom center of his right foot since service.  He contends that ever since he wore combat boots during boot camp, he has had pain when walking focused at the ball of the foot.  He self-treated the pain by shaving the callus or painful area, and received treatment from a physician following separation service.

The record reflects varying diagnoses for the Veteran's described disability.  In November 2005, it was noted that the Veteran's callus of the right foot was trimmed to decrease bulk.  Also in November 2005, the Veteran reported to his VA physician that he had had pain at the third and fourth metatarsal head for "quite some time."  The diagnosis was metatarsalgia probably due to fallen arch of the forefoot (but not the heel).  While in 2010 he was described to suffer from a tailor's bunion, affecting the little toe, such does not describe his claimed disability.  The Board notes here that while the Veteran has also referred to his claimed disability previously as a bunion, his particular symptoms have not been diagnosed as a bunion or hallux valgus.  In October 2012, the Veteran reported a "painful lesion on the bottom of the right forefoot."  He was diagnosed with Morton's neuroma at that time.  However, in November 2011, a physician stated that the Veteran's condition was better described as a plantar wart.  

Nonetheless, the Board finds that the evidence supports the Veteran's claim that his claimed right foot disability, variously diagnosed as callus/Morton's neuroma/metatarsalgia/plantar wart, all having been diagnosed during the appeal period and affecting the same anatomical area of the foot, had its onset in service.  

Significantly, the Veteran and his ex-spouse have referred to treatment that the Veteran received by his former private physician for a right foot callus not long after he separated from service.  While the Veteran stated that those records are not available, it appears that those records are located in the claims file.  A hand-written note dated in February 1979 documents, "lesions of feet - plantar keratosis, 4th metatarsal head," and what appears to be a signature from Dr. Cox, the identified physician.  Then, a March 1988 employment physical references a history of Morton's neuroma surgery in February 1988.  It was noted that there were some mild symptoms related to the surgery. 

The Board notes that the Veteran's service treatment records are negative for any report of pain or callus at the head of the right foot.  However, the Veteran has provided credible evidence, by way of lay statements and early medical records, that he suffered from those symptoms in service and following service which he self-treated with debridement until seeking medical care.  He is competent to report callus-like symptoms to the bottom of the foot and the onset of those symptoms.  Accordingly, the Board finds that there is credible and competent evidence of service incurrence, as well as evidence of continuity of symptoms since service.  The Board finds it to be less pertinent that the first indication of treatment, in 1979, was a decade following service separation, as the Veteran has consistently reported self-care prior to obtaining treatment.  His ex-spouse reported that in 1970 he was suffering from pain and dry skin to the bottom of the right foot.  Also, these 1979 records bolster the credibility of the Veteran's testimony that he did receive care for the same condition many years prior to filing his current claim.  

While there are more recent negative VA medical opinions on the matter, these opinions do not refer to or appear to consider the 1979 or 1988 private treatment records described above and are thus lacking in probative value when weighed against the remainder of the evidence.  Therefore, as the positive evidence weighs in support of the Veteran's claim, the claim for service connection for a callus of the right foot, variously diagnosed during the appeal period as callus, Morton's neuroma, metatarsalgia, and plantar wart, is warranted.

However, with regard to the other identified right foot disabilities, to include hallux valgus, bunion, peroneal tendinitis, plantar fasciitis, and heel spur, the Board finds that the preponderance of the evidence is against a finding of service connection on either a direct or secondary basis.  For one, the Veteran has not contended that any of these disabilities were caused or aggravated by service or a service-connected disability.  In fact, he has specifically stated to the contrary.  In statements to the Board, he reported that he was not claiming service connection for a bunion but was rather claiming that he had a callus disability.  He has also stated, in documents and at his hearing, that his plantar fasciitis and venous stasis were due to a motor vehicle accident that occurred in 1986.  

Moreover, the competent medical evidence weighs against a finding of service connection for the above disabilities.  With regard to hallux valgus/bunion, the Board notes that on September 2011 and October 2012 VA examinations, a right foot bunion was not found on examination.  However, in January 2014, the VA examiner noted a personal history of a diagnosis of hallux valgus first shown on x-ray in 2009.  A March 2010 VA record notes evidence of a "tailor's bunion," affecting the right little toe.  Despite whether the Veteran suffers from a bunion or hallux valgus, in January 2014 a VA examiner reviewed the file and determined that there was no indication in the service records of either of these conditions, or of peroneal tendonitis, plantar fasciitis, or heel spur, and in fact these conditions were documented to have been incurred many years following service separation.  The September 2016 VA examiner was in agreement with the 2014 opinion, concluding that there was nothing in the service treatment records or for many years following service to indicate that these disabilities were related to service.  The examiner explained that the claimed conditions were not ones that would have been caused by ill-fitting combat boots, but were rather conditions that occurred chronically over time and were not shown to have first manifested in service.  Known physiologic knowledge would not relate these conditions to service, especially when the medical evidence first documents the onset of such conditions many years following service separation.  The examiner also found that the previous diagnoses of peroneal tendinitis, plantar fasciitis, and heel spurs had resolved.  Moreover, venous stasis, a condition that has also been discussed during this appeal, was not present on examination or thought to be related to service in any way.  The examiner specifically noted that the Veteran's lay contentions were taken into consideration when determining that these disabilities were unrelated to his service.

With regard to service connection on a secondary basis, the October 2012 VA examiner concluded that the Veteran's right foot disabilities were not caused or aggravated by his service-connected left knee disability because there was no biomechanical alterations of alignment of the Veteran's left knee that would contribute to alteration in the stepping of the left foot or to his gait in general.  The January 2014 VA examiner also concluded that the Veteran's right foot disabilities were not caused or aggravated by his service-connected left knee disability or diabetes mellitus.  The September 2016 VA examiner was in agreement with the 2014 VA opinion.  The examiner explained that the contention that one joint of the body that was disabled would cause a person to favor or unload on the other side was a biomechanically incorrect and disproven idea.  Such instances were only seen in the paralytic or those with a waddling gait.  The examiner did not find evidence of a diabetic foot condition that would relate to his service-connected diabetes.  

As summarized above, the Board finds that the weight of the competent evidence is heavily against the claim of service connection for hallux valgus, bunion, peroneal tendonitis, plantar fasciitis, or heel spur.  The VA medical opinions, post-service treatment records, and service treatment records, as well as the Veteran's own statements, do not support a finding of a relationship between these conditions and service.  The competent medical evidence also weighs against a finding of a relationship between these disabilities and the Veteran's service-connected left knee disability or diabetes.  

The Board has considered the Veteran's lay statements.  The Board notes that, as a lay person, the Veteran and his ex-spouse are competent to report the onset of foot pain and problems.  The Veteran's report that his right foot pain at the metatarsal head began in service lent considerable weight in the grant of his claim for service connection for Morton's neuroma/metatarsalgia/callus/plantar wart of the right foot.  However, the competent medical opinions when reviewed alongside the record do not support the contention that his hallux valgus, bunion, peroneal tendonitis, plantar fasciitis, or heel spur are related to service, or to a service-connected disability.


ORDER

Service connection for a callus of the right foot, also diagnosed variously as Morton's neuroma, metatarsalgia, and/or plantar wart is granted.

Service connection for hallux valgus, bunion, peroneal tendinitis, plantar fasciitis, or a heel spur is denied. 



    __________________ 					__________________
    JOY A. MCDONALD					     M. E. LARKIN
     Veterans Law Judge					  Veterans Law Judge
Board of Veterans' Appeals			        Board of Veterans' Appeals



__________________
KEITH W. ALLEN
Veterans Law Judge
Board of Veterans' Appeals
			
Department of Veterans Affairs


